Citation Nr: 0313279	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-24 982	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left leg 
disability.

2.  Entitlement to service connection for right arm 
disability.

3.  Entitlement to a compensable evaluation for hearing loss 
disability in the left ear.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1973 to June 
1978.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In a statement received in May 1999, the veteran indicated 
that he was seeking compensation benefits based on hearing 
loss in both ears; at present, however, the veteran is only 
service-connected for his left ear hearing loss.  He did not 
thereafter include argument pertinent to his right ear.  If 
the veteran is seeking service connection for right ear 
hearing loss, he should so inform the RO, which should 
respond appropriately to any such clarification provided by 
the veteran.

The issues of entitlement to service connection for left leg 
disability and entitlement to a compensable evaluation for 
hearing loss disability in the left ear are addressed in the 
remand that follows the order section of this decision.


FINDING OF FACT

In March 2003 statement, which was received by the Board 
prior to the promulgation of a decision in this appeal, the 
appellant stated that he is not seeking service connection 
for right arm disability.



CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of entitlement to service connection for 
right arm disability have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  In a 
signed statement dated in March 2003, the veteran indicated 
that his right arm disability was not service connected and 
that he is not seeking service connection for this 
disability.  Consequently, with respect to this issue, there 
remains no allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to decide this issue.


ORDER

The appeal for service connection for right arm disability is 
dismissed.


REMAND

The Board recently undertook additional development of the 
issues on appeal pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  By letter dated in January 
1993, the Board requested the veteran to provide pertinent 
medical evidence or to provide the Board with the information 
and any authorization necessary for the Board to obtain such 
evidence on his behalf.  The Board also informed the veteran 
that the requested evidence or information should be 
submitted within 30 days of the date of the Board's letter.

In a March 2003 letter, the Board notified the veteran that 
arrangements had been made for him to be afforded VA 
examinations relevant to his hearing loss in the left ear and 
left leg disability.  

VA medical examination reports were thereafter associated 
with the claims files.  Additional records from the Social 
Security Administration and VA medical facilities were also 
associated with the claims files as a result of Board 
development.

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board, without remanding for RO 
consideration of the newly developed evidence and without 
obtaining a waiver from the claimant of such consideration by 
the RO.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. § 
19.9(a)(2) authorizing the Board to render a determination 
not less than 30 days after providing notice required under 
38 U.S.C.A. § 5103(a) (2003) are invalid because they 
conflict with the provisions of 38 U.S.C.A.§ 5103(b) (2003), 
which provide that a claimant must submit requested evidence 
and information within one year of the date of the letter 
notifying the claimant of the required evidence and 
information.  The Federal Circuit also held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider evidence developed by the Board without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without obtaining 
a waiver from the claimant of such consideration by the 
agency of original jurisdiction.  Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003).  

Thus, the veteran has not been properly notified of the time 
limit for the submission of the evidence or information 
requested in the Board's January 2003 letter and the Board 
does not have the authority to decide the veteran's claims on 
the basis of the newly developed evidence until such evidence 
has been considered by the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter containing the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform the veteran that any evidence and 
information requested in the notice 
letter must be received by the RO within 
one year of the date of the RO's 
notification letter.  

2.  The RO should undertake any other 
development it determines is required 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002).  

3.  The RO should then readjudicate the 
issues remaining on appeal based on the 
evidence received since its last decision 
on these issues.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
unless he is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

